Citation Nr: 0500383	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-19 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a duodenal ulcer with duodenitis and esophagitis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1944 to January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The case was previously before the Board in December 2003, 
when it was REMANDED for examination of the veteran.  The 
requested examination has been completed and the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected duodenal ulcer with 
duodenitis and esophagitis is manifested by continuous 
moderate manifestations.  

3.  The veteran's service-connected duodenal ulcer with 
duodenitis and esophagitis is not manifested by impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The veteran does not 
have pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, and not in excess 
thereof, for the service-connected duodenal ulcer with 
duodenitis and esophagitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7503 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of June 2002 and March 2004 
discloses that they complied with all the requirements as 
described by the Court.  Particularly, the wording of the 
March 2004 letter adequately informed the claimant that he 
should provide "any" evidence in his possession pertaining 
to the claim; that he should give VA everything he had 
pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case with the VCAA letter being sent in June 
2002, before the July 2002 rating decision.  Moreover, the 
file reflects a continuous flow of information to the 
veteran.  The rating decision, statement of the case, and 
supplemental statements of the case, as well as the letters 
of June 2002 and March 2004, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

A duodenal ulcer will be rated as follows :
Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health.                                                           
60 percent; 
Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year.                                                                         
40 percent; 
Moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations.                                                                     
20 percent; 
Mild; with recurring symptoms once or twice 
yearly.         10 percent.  
38 C.F.R. § 4.114, Code 7305 (2004).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

Background  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2002).  A rating decision, dated in 
October 1977, granted service connection for a duodenal 
ulcer, assigning a noncompensable evaluation on the basis 
that it was not currently found.  

The veteran was admitted to a private hospital in June 1992.  
Esophagogastroduodenoscopy revealed esophagitis, duodenitis, 
and mild gastritis.  The pertinent diagnoses were: chest 
pain, gastric in nature; esophagitis, which is severe; and 
duodenitis, which is severe.  Medication was recommended.  

The September 1992 VA examination noted the June 1992 flare-
up.  The veteran was treated and symptoms resolved.  He 
complained of burning epigastric pain, nausea, dry heaves, 
and pain awakening him 1 or 2 times each night.  Mylanta 
relieved the pain.  There had been no bleeding recently.  The 
examiner reported that the veteran had 2 episodes per year, 
each lasting 2 months (60 days).  The diagnosis was a 
recurrent duodenal ulcer.  An October 1992 rating decision 
increased the evaluation to 10 percent.  

The RO obtained VA clinical records beginning in 1996.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The current claim was received in April 
2002.  Review of the recent VA clinical records shows that 
the veteran's complaints were primarily of a psychiatric 
nature, without gastrointestinal complaints.  A note dated in 
January 2002 shows other physical complaints, without 
gastrointestinal complaints.  His abdomen was soft, bowel 
sounds were present.  There was no organomegaly.  In May 
2002, there were similar findings and no gastrointestinal 
complaints.  

In August 2002, the veteran was admitted to a private 
hospital because of chest pain.  Testing disclosed coronary 
artery obstruction.  During testing, the veteran had a 
gastrointestinal bleed with hypotension.  He was given a 
transfusion.  On consultation, it was reported that the 
veteran had an ulcer in the duodenal bulb with recent 
bleeding.  It was cauterized with epinephrine.  In the distal 
body of the stomach, the veteran also had vascular anomalies, 
which were coagulated.  His condition was subsequently 
monitored and determined to be stable.  Medication was 
recommended.  He was also found to be anemic, so a follow-up 
complete blood count was recommended.  In addition to heart 
diagnoses, there was a final diagnosis of gastrointestinal 
bleed from a duodenal ulcer.  

In a statement dated in September 2002, the veteran discussed 
his hospitalization.  In addition to treatment for his heart 
condition, he required a transfusion for bleeding ulcers.  
Current symptoms included weakness and dizziness.  

A VA mental health clinic note, of January 2003, shows the 
veteran had complained of nausea and he was sent for 
treatment.  He was worried about his bleeding ulcers.  

The file contains VA hematology studies for January 2002, 
November 2002, February 2003, and April 2003.  Red blood 
cells, hemoglobin, hematocrit and other indicators of anemia 
or blood loss were normal.  

A VA outpatient report of April 2003 shows the veteran 
complained of experiencing an unintentional weight loss of 
greater than 10 pounds in 3 months.  His history of a 
bleeding peptic ulcer was noted.  He also complained of 
abdominal pain, nausea, and dizziness for 45 years.  He 
reported that his abdominal pain and nausea had become more 
progressive within the week.  He denied vomiting blood, or 
passing black tarry stools or fresh blood in the stool.  His 
abdomen was soft with slightly hyperactive bowel sounds.  
Diffuse tenderness was present on palpation over all the 
abdomen, more in the middle and lower portions.  His stool 
was slightly positive for occult blood.  The diagnosis 
included abdominal pain of unknown etiology and history of 
bleeding peptic ulcer disease.  

Later in April 2003, the veteran went to a hospital for 
testing for his abdominal pain.  He was found to have 
diverticulitis and a renal artery aneurysm.  Antibiotic 
treatment was recommended.  

A clinical note dated in May 2003, shows the veteran finished 
the antibiotic and was feeling better.  He stated he still 
had some nausea without vomiting.  He wanted something for 
nausea .  His abdomen was soft.  Bowel sounds were present.  
There was no tenderness.  The diagnosis was resolved 
diverticulitis.  

A VA outpatient note, dated in June 2003, reflects review of 
private hospital records.  Testing, in March 2003, had 
disclosed mild nonspecific gastritis.  An abdominal sonogram 
was unremarkable, except for an aneurysmal dilation of the 
distal infrarenal aorta.  Computerized tomography, in April 
2003, revealed acute inflammatory changes surrounding the 
sigmoid colon, where numerous diverticula were identified.  
Findings were consistent with acute diverticulitis.  

The report of the April 2004 VA examination shows the veteran 
complained that nausea, vomiting and a burning sensation in 
the stomach began in service and that nausea had continued.  
He was noted to be a poor historian, confused on dates.  He 
also had other significant health problems.  He had an 
episode of bleeding in August 2002, but had not had any since 
that time.  Diverticulitis was diagnosed and treated in April 
2003.  He had lost approximately 16 pounds.  He had had some 
black stools, but they were normal for the last three weeks.  

On the April 2004 VA examination, the veteran was found to be 
well developed, well-nourished and in no acute distress.  
There was some mild epigastric tenderness, although the 
veteran had no guarding or rebound tenderness.  Bowel sounds 
were present.  There was no organomegaly.  There were no 
fistulas present.  The diagnosis was gastroesophageal reflux 
disease with status-post bleeding duodenal ulcers with 
gastritis and duodenitis.  The examiner expressed the opinion 
that the veteran did suffer from duodenitis.  The duodenal 
ulcers were currently stable.  The doctor was of the opinion 
that the clinical findings correlated with duodenitis and 
some esophagitis and gastroesophageal reflux disease.  He 
felt it was related to a long-time history of irritation.  

Analysis  The current 10 percent rating is appropriate for a 
mild disability, with recurring symptoms once or twice 
yearly.  The record in this case indicates that the veteran's 
symptoms are considerably more frequent.  It appears from the 
record that he experiences occasional flare-ups and also has 
continuous moderate manifestations.  This meets the criteria 
for a 20 percent rating.  38 C.F.R. Part 4, Code 7305.  

The next higher rating, 40 percent, would require impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  On the April 2004 VA 
examination, the veteran was found to be well developed, 
well-nourished and in no acute distress.  This indicates that 
he does not have a weight loss indicative of impairment of 
health.  Further, the hematology studies of record show that 
there is no anemia.  The record does not document recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

Similarly, the record does not describe a severe disability, 
which is required for a 60 percent rating.  The veteran does 
not have pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  

We find that the records made by trained medical personnel 
provide the most probative evidence as to whether the 
disability approximates criteria for a higher rating.  In 
this case, the private records, VA clinical records and VA 
examination report combine to establish that while the 
disability meets the criteria for a 20 percent evaluation, it 
does not approximate any applicable criteria for a higher 
evaluation.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see statement of the case dated in 
October 2002), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 20 percent rating for a duodenal ulcer with duodenitis and 
esophagitis is granted, subject to the law and regulations 
governing the payment of monetary awards.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


